Case 2:16-cv-03493-FMO-AS Document 213-15 Filed 08/07/20 Page 1 of 4 Page ID
                                 #:7865




                    Exhibit
                      L



                                  Exhibit L
                                 Page 1341
Case 2:16-cv-03493-FMO-AS Document 213-15 Filed 08/07/20 Page 2 of 4 Page ID
                                 #:7866




   1                       DECLARATION OF ROB HESSE - PCB CLASS
  2

  3          1.    My name is Rob Hesse, and I submit this declaration as supplemental to

  4 my previous declaration, attached as Exhibit D-2.
  5          2.    I was involved as a technical advisor during the creation of the structure of

  6 the allocation funds within the proposed class resolution. I was involved in a technical
  7 advisory role regarding primarily the Sediment Sites and the Sediment Sites Fund. I
  8 also advised regarding class identification, the Monitoring Fund, and the TMDL Fund.
  9          3.    As part of my involvement and technical advisement, I thoroughly

  10 researched the publicly available information regarding all nine Sediment Sites,
  11 including information that was publicly available regarding and PCB related liability
  12 and costs related to storm water and other sources for each of the 12 qualifying class
  13 members as a Potentially Responsible Party (PRP) at each site.
  14         4.    Sediment remediation costs for qualifying class members at each site
  15 appear to range from the hundreds of thousands to many millions or tens of millions,
  16 depending upon the site and the class member. However, information regarding the
  17 exact allocation of class members’ liability and costs associated with PCBs and storm
  18 water only either is not publicly available and/or is yet to be determined because it is
  19 part of an ongoing allocation process. Based on my understanding of the regulatory
 20 processes, I believe each class member will have more information and/or additional
 21 detail to provide the Special Master, who will allocate among all eligible applicants
 22 regarding the liability and costs related to PCBs and storm water only at a particular
  23 site.
  24         5.    In either the Superfund or the Category 4(b) context, it is customary for

  25   named Potentially Responsible Parties (PRPs) to engage in an allocation process to

  26   determine which PRPs will be responsible for which costs associated with an overall

  27 clean up program as prescribed by a regulator, such as the EPA.

  28
                                                   1
                                                                 CASE NO.: 2:16-cv-03493-FMO-AS
                                                                  DECLARATION OF ROB HESSE

                                          Exhibit L
                                         Page 1342
Case 2:16-cv-03493-FMO-AS Document 213-15 Filed 08/07/20 Page 3 of 4 Page ID
                                 #:7867




  1         6.    I researched and found that among the nine Sediment Sites, anywhere from
  2 two to 345 PRPs were named by the U.S. EPA/regulator. I also found that range was
  3 reduced to anywhere from one to 55 PRPs after each sediment site allocation process
  4 resulted in a further refined list of those entities that would or could be responsible to
  5 contribute funds to a cleanup site.
  6         7.    Regulators name Settlement Class Members as PRPs for reasons in
  7 addition to PCB contribution through stormwater. Thus, a Class Member’s inclusion as
  8 a PRP does not necessarily mean that its liability includes only PCB contribution
  9 through storm water. Moreover, due to multiple PRPs named at a site where PCBs are
  10 contributed through storm water, a Settlement Class Member’s inclusion because of
  11 PCBs and storm water does not mean it is the sole PRP for PCBs and storm water.
  12        8.    I also researched and found that multiple primary contaminants of concern
  13 are listed at each site. Collectively among the nine Sediment Sites, I found the following
  14 primary contaminants of concern: PCBs, PAHs (Polycyclic Aromatic Hydrocarbons),
  15 Dioxins/Furans, Pesticides, Mercury, Lead, Other Metals, Copper, VOCs (Volatile
  16 Organic Compounds), Arsenic, Hexachlorobenzene, Zinc, Cadmium, and TBT
  17 (Tributyltin). While PCBs may be one of several primary contaminants of concern,
  18 other primary contaminants of concern also drive health risks and remediation costs.
  19        9.    I also found information that I consider to be helpful to the analysis of the
  20 appropriateness and scale of the $150 million fund: (1) up to two qualifying Settlement
  21 Class Members may have incurred approximately $500,000 in costs, and I cannot find
  22 evidence in the public domain that either will incur significantly more money due to the
  23 Superfund Site process; (2) at least one qualifying Class Member appears to have
  24 incurred approximately $5 million, another Class Member appears to have incurred
  25 approximately $ 15 million, and another qualifying Class Member appears to have
  26 incurred somewhere between approximately $10 million and $15 million; (3) yet, it
  27 appears several qualifying Class Members could ultimately spend several tens of
  28 millions or more at their respective Sites—again, not necessarily all for PCBs and storm
                                                 2
                                                                  CASE NO.: 2:16-cv-03493-FMO-AS
                                                                   DECLARATION OF ROB HESSE

                                           Exhibit L
                                          Page 1343
Case 2:16-cv-03493-FMO-AS Document 213-15 Filed 08/07/20 Page 4 of 4 Page ID
                                 #:7868




   1 water; (4) the potential costs to the 12 qualifying Class Members range from hundreds
  2 of thousands to many millions of dollars, but such publicly available information does
   3 not allocate for PCBs and storm water only, and such information is best provided by
  4 the qualifying Class Members as part of the Special Master allocation process; (5) upon
   5 review of the publicly available information, including past costs spent and my
   6 understanding of the potential future liability, the total aggregate cost to the twelve
   7 qualifying class members for all Superfund liabilities could reasonably range from
   8 approximately $440 million to $700 million or more. However, this total liability does
   9 not account for other contaminants nor does it account for contributions through sources
  10 other than storm water.
  11        10.    Without commenting on the legal aspects of the lawsuits but based on the
  12 number of PRPs at each site, the number of primary contaminants of concern at each
  13 site, and the complexities of each of the nine Sediment Sites, I agree that $150 million,
  14 of the total $550 million class benefit, is an appropriate amount of money to allocate to
  15 the 12 qualifying class members for further allocation by a Special Master after review
  16 of additional information.
  17        11.    I also agree it is an appropriate process from a technical/informational
  18 standpoint for each of the 12 qualifying Class Members to submit to a Special Master
  19 further information and detail regarding their allocation of liability and costs related to
  20 PCBs and storm water only.
  21        I declare under the penalty of perjury under the laws of the State of California that
  22 the foregoing is true and correct to the best of my knowledge.
  23
  24        Executed this 27th day of July 2020, at f           /^CK/^/bCalifomia.
  25
  26

  27
            Rob Hesse

  28
                                                   3
                                                                  CASE NO.: 2:16-cv-03493-FMO-AS
                                                                   DECLARATION OF ROB HESSE

                                           Exhibit L
                                          Page 1344
